



Exhibit 10.1




AMENDMENT NO. 5
TO THE
EDWARDS LIFESCIENCES TECHNOLOGY SARL
RETIREMENT SAVINGS PLAN


The Edwards Lifesciences Technology Sarl Retirement Savings Plan (the “Plan”)
effective January 1, 2011, as amended by Amendment No. 1 executed on June 25,
2013, Amendment No. 2 executed on February 24, 2017, Amendments No. 3 executed
on February 14, 2018, and Amendment No, 4 executed on November 4, 2018 is hereby
further amended as described below, pursuant to the authority set forth in
Section 10.1 of the Plan, by the Edwards Lifesciences Corporation Administrative
and Investment Committee (the “Committee”):


1. Effective January 20, 2020, Article VII, Section 7.9, is hereby amended by
inserting the following as a new paragraph (d) and renaming the current
paragraph (d) as paragraph (e) as follows:


(d) Earthquakes Relief Measures adopted pursuant to the Puerto Rico Treasury
Department Circular Letter 20-09 (“CC 20-09”) - Participants shall be eligible
to request a Natural Disaster distribution for damages caused by the earthquakes
subject to the following terms and conditions:


(i) Applicable Rules: The Eligible Individual shall complete an application for
a distribution due to the Natural Disaster emergency declaration issued by the
Governor of Puerto Rico for damages caused by the earthquakes and as approved by
the Secretary of the Puerto Rico Treasury pursuant to CC 20-09 in the form of a
total lump sum or partial payment in cash no later than June 30, 2020, to cover
Eligible Expenses. The maximum amount that may be requested for Eligible
Expenses shall be $100,000. The first Ten Thousand Dollars ($10,000) distributed
as an Eligible Distribution shall be exempt from the payment of Puerto Rico
income taxes. Any amount that exceeds Ten Thousand Dollars ($10,000) shall be
subject to a tax rate of Ten Percent (10%), which amount shall be withheld at
source upon payment of the Eligible Distribution to the Eligible Individual.


More than one (1) Eligible Distribution may be requested by an Eligible
Individual during the Eligibility Period not to exceed One Hundred Thousand
Dollars ($100,000) in total. In addition to completing the application, the
Eligible Individual must submit, by personal delivery, mail or electronically,
to the Company a statement under penalty of perjury (not required to be sworn
before a notary public) that includes the following information:


1. Name and mailing address of the Eligible Individual;
2. Physical address of the principal residence of the Eligible Individual as of
the date of the request for an Eligible Distribution;
3. A certification that the Eligible Individual:
(1)    is a resident of Puerto Rico and will continue to be a resident of Puerto
Rico for 2020;
(2)    Eligible Distribution requested does not exceed the limit of $100,000;
(3)
Eligible Distribution will be used to cover Losses resulting from the
earthquake, extraordinary expenses incurred to cover basic needs after the
earthquake, expenses related to contracting an expert to review and certify that
the principal residence is built in accordance with current construction codes
and expenses for repairs and/or bringing the principal residence into compliance
with such codes;

(4)     To compensate for unearned income after the earthquake;
(5)
Eligible Individual has not received Eligible Distributions from an individual
retirement account (“IRA”) account or other retirement plan qualified under
section 1081.01 of the Puerto Rico Internal Revenue Code of 2011, as amended
(the “PR Code”), and, if so received, shall include the date received,
distribution amount and tax withheld amount of any Eligible Distribution
previously received;

(6)
Eligible Individual has not received Eligible Distributions exempt from income
tax withholding, and if so received, shall include the date and amount of any
such Eligible Distributions exempt from income tax withholding; and,

(7)
Eligible Individual assumes responsibility for the payment of any tax liability
on the Eligible Distribution in the event the payment is disqualified

 
(ii) Definitions:


“Eligible Individual” means a Participant who is a resident of Puerto Rico for
the 2020 taxable year.


“Eligible Expenses” mean all expenses incurred by a Participant or his or her
spouse, descendants (e.g., children) or ascendants (e.g., parents) to cover the
(a) losses or damages caused by the earthquake, and, (b) extraordinary and
unforeseeable expenses to





--------------------------------------------------------------------------------





cover basic needs after the earthquake. Eligible Expenses include, but are not
limited to, expenses incurred to repair a residence, business establishment, or
motor vehicle; expenses to verify that the property meets current construction
codes; expenses to repair the property to bring it into compliance with
construction codes; expenses to acquire a new principal residence or business
establishment due to the earthquakes; payment of medical expenses; replacement
or repair of furniture; purchase of food and gas; payments for purchase or
repair of power generators; and lodging and meal expenses incurred during the
recovery period due to total or partial destruction of principal residence
incurred as a result of the earthquakes. A detailed list of the expenses or
losses incurred because of the earthquake is not required.


“Eligible Distributions” mean payments or cash distributions made from the Plan
during the period between February 20, 2020 to June 30, 2020 that have been
requested by an Eligible Individual to cover Eligible Expenses. Annuities or
periodic payments shall not qualify as Eligible Distributions.


“Eligibility Period” means the period between February 20, 2020 to June 30,
2020. Distributions must have occurred within the Eligibility Period to qualify
as an Eligible Distribution. Distributions paid after the Eligibility Period
will not qualify as an Eligible Distribution even if the process commenced
before the end of such Eligible Period. For this reason, it is highly
recommended that any request be submitted by a participant with sufficient time
to process such request in order for the distribution to occur before June 30,
2020. Notwithstanding the foregoing, Eligible Expenses may be incurred after the
Eligibility Period ends.


(d) Any application for a distribution under this Section will be deemed to be a
consent by the Participant to the distribution and assumes all liability with
respect to such distribution.


IN WITNESS WHEREOF, the Committee has caused this Amendment No. 5 to be executed
by an authorized representative on the 28th day of August 2020.


EDWARDS LIFESCIENCES CORPORATION
ADMINISTRATIVE AND INVESTMENT COMMITTEE


By:_/s/ Christine Z. McCauley_______________________
Christine Z. McCauley, Chairperson





